


117 HR 1838 IH: Affordable Access to Rural Health Care Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1838
IN THE HOUSE OF REPRESENTATIVES

March 11, 2021
Mr. Luetkemeyer (for himself, Mr. Sessions, Mr. Jackson, Mr. Arrington, Mr. Guest, and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to improve rural health clinic payments, and for other purposes.


1.Short titleThis Act may be cited as the Affordable Access to Rural Health Care Act. 2.Improving rural health clinic payments (a)In generalSection 1833(f) of the Social Security Act (42 U.S.C. 1395l(f)) is amended—
(1)by adding at the end the following new paragraphs:  (4)ExceptionIn establishing limits under subsection (a) on payment for rural health clinic services provided by rural health clinics which submits to the Secretary a certification that the hospital has a binding written agreement with an outside unrelated party for the construction or purchase of such rural health clinic before March 30, 2021, the Secretary shall—
(A)during the first year during which such rural health clinic furnishes such services, make payments to such rural health clinic without the application of such limits; and (B)during any subsequent year, make payments in accordance with this subsection.
(5)AuditNot later than 60 days after the date of the enactment of this paragraph, the Secretary shall audit the compliance with requirements of paragraph (4) with respect to each rural health clinic to which such paragraph applies. If the Secretary finds as a result of an audit under this clause that the applicable requirements were not met with respect to such rural health clinic, the rural health clinic shall receive payments under this subsection notwithstanding such paragraph.. (b)Utilization of Medicare Enrollment Application formThe Secretary of Health and Human Services shall utilize Form CMS 855A (or any successor Medicare Enrollment Application form) to review the eligibility of rural health clinics (as defined in section 1861(aa)(2) of the Social Security Act (42 U.S.C. 1395x(aa)(2))) to receive payments pursuant to the mid-build exception described in section 1833(f)(4) of such Act (42 U.S.C. 1935l(f)(4)).
(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report on the findings of the audit described in paragraph (5) of section 1833(f) of the Social Security Act (42 U.S.C. 1935l(f)).  